United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
B.P., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER,
Elk Grove Village, IL, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1054
Issued: November 14, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 12, 2019 appellant, through counsel, filed a timely appeal from October 16, 2018
and March 8, 2019 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the March 8, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a condition causally
related to the accepted July 30, 2018 employment incident.
FACTUAL HISTORY
On August 29, 2018 appellant, then a 22-year-old mail handler, filed a traumatic injury
claim (Form CA-1), alleging that on July 30, 2018 he sustained a back and side injury while in the
performance of duty. He stopped work on August 6, 2018. On the reverse side of the claim form,
the employing establishment controverted the claim contending that appellant had not previously
reported the injury to management. Appellant submitted a statement in support of his claim.
On August 2, 2018 appellant was seen by Dr. Amy Kule, a Board-certified emergency
room physician, who diagnosed, inter alia, upper back strain. Dr. Kule indicated that appellant
was seen in the emergency room that day and was released to return to work without restrictions
on August 5, 2018.
In an August 8, 2018 note, Dr. Collette Williams, a physician specializing in internal
medicine, indicated that appellant was disabled from work for the period August 2 to 9, 2018 due
to a “back/side” employment injury.
In an August 8, 2018 note, Dr. Emily M. Teurk, a Board-certified internist, diagnosed side
pain and referred appellant for physical therapy.
In a development letter dated September 12, 2018, OWCP informed appellant of the
deficiencies in the evidence submitted. It advised him of the type of factual and medical evidence
needed to establish his claim and provided a questionnaire for his completion regarding the events
surrounding his injury. OWCP afforded appellant 30 days to submit the necessary evidence.
In a duty status report (Form CA-17) dated August 23, 2018, Dr. Matthew Crouch, a
resident/fellow physician, noted a diagnosis of left side pain due to a muscle sprain. He noted that
appellant’s injury occurred on August 3, 2018 when he was working on the dock. Appellant was
released to return to work on August 4, 2018. Dr. Crouch, in an attending physician’s report (Form
CA-20) dated August 23, 2018, diagnosed unspecified left-side abdominal pain and noted an injury
date of August 3, 2018. He opined that the diagnosed condition had likely been aggravated from
lifting a heavy object at work.
On September 27, 2018 appellant responded to questions posed in OWCP’s questionnaire.
He stated that he developed back pain from pushing a bulk mail center over-the-road container
while working on the south dock.
In a report dated September 27, 2018, Dr. Crouch noted that appellant was seen for a
follow-up for left-sided lower back pain on August 23, 2018. Appellant had previously been seen
on August 2 and 9, 2018 for left-sided lower back pain, which Dr. Crouch indicated began on
July 31, 2018 after appellant had lifted many heavy objects at work. A physical examination
revealed tenderness on palpation of lower back muscles. Dr. Crouch opined that appellant’s
symptoms appeared consistent with a musculoskeletal strain from lifting heavy objects at work.

2

By decision dated October 16, 2018, OWCP denied appellant’s claim finding that he failed
to establish causal relationship. It found that the medical evidence of record failed to establish
how the diagnosed condition had been caused or aggravated by the accepted July 30, 2018
employment incident.
On December 11, 2018 appellant requested reconsideration of OWCP’s October 16, 2018
decision.
In a January 3, 2019 report, Dr. David Barnes, an osteopathic physician specializing in
family medicine, related that appellant had explained that on July 31, 2018 he felt a pop in his
lower back while pushing a container to load into a FedEx truck. He noted that appellant had been
diagnosed with a lumbar strain on August 8, 2018 by his treating physician. Dr. Barnes further
noted appellant’s physical examination findings and diagnosed lumbar sprain, sacroiliac sprain,
lumbar radiculopathy, and sacroiliitis. He opined that appellant would not have sustained a lower
back injury if he had not been working on July 31, 2018.
A January 21, 2019 magnetic resonance imaging (MRI) scan diagnosed mild L3-4 and L45 spinal canal stenosis. The report noted a history of a lower back injury due to lifting heavy
objects.
By decision dated March 8, 2019, OWCP denied modification of its October 16, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that

4

H.A., Docket No. 18-1466 (issued August 23, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

H.A., supra note 4; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).

3

allegedly occurred.7 The second component is whether the employment incident caused a personal
injury.8
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.9
ANALYSIS
The Board finds appellant has not met his burden of proof to establish lumbar conditions
causally related to the accepted July 30, 2018 employment incident.
In support of his claim, appellant submitted an emergency room report dated August 2,
2018 from Dr. Kule. She diagnosed upper back strain, but did not offer an opinion as to the cause
of the diagnosed condition. Medical evidence that does not offer an opinion regarding the cause
of an employee’s condition is of no probative value on the issue of causal relationship.10 Thus,
Dr. Kule’s report is insufficient to establish appellant’s claim.
OWCP also received an August 8, 2018 note from Dr. Williams who noted that appellant
had sustained a back/side employment injury. As Dr. Williams did not provide a history of injury,
a firm diagnosis of a particular medical condition, or a rationalized opinion regarding causal
relationship, her report was of no probative value.11 Similarly OWCP received an August 8, 2018
note from Dr. Teurk, who noted a diagnosis of side pain. However, pain is a symptom rather than
a specific diagnosis.12 Dr. Teurk also did not relate a history of injury, diagnosis, or offer an
opinion regarding causal relationship, therefore, her report is also of no probative value.13
OWCP received Forms CA-17 and CA-20 dated August 23, 2018 and a September 27,
2017 report from Dr. Crouch. In the August 23, 2018 CA-17 and CA-20 forms, Dr. Crouch noted
an injury date of August 3, 2018 and diagnosis of left-sided pain due to muscle sprain. Dr. Crouch,
in his September 27, 2018 report, noted appellant’s lower back pain began on July 31, 2018 after
lifting heavy objects at work and he diagnosed musculoskeletal strain. It is well established that
medical reports must be based on a complete and accurate factual and medical background, and
that medical opinions based on an incomplete or inaccurate history are of limited probative value.14
7

J.C., Docket No. 18-1503 (issued May 2, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

8

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

9

S.S., Docket No. 18-1488 (issued March 11, 2019).

10

J.C., supra note 7; L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued
July 6, 2018).
11

See I.C., Docket No. 19-0804 (issued August 23, 2019).

12

G.S., Docket No. 19-0996 (issued September 23, 2019).

13

Supra note 11.

14

T.C., Docket No. 18-1351 (issued May 9, 2019); J.M., Docket No. 17-1002 (issued August 22, 2017); J.R.,
Docket No. 12-1099 (issued November 7, 2012); Douglas M. McQuaid, 52 ECAB 382 (2001).

4

Dr. Crouch did not attribute the diagnosed conditions to the accepted July 30, 2018 employment
incident, which appellant alleged occurred when he pushed a bulk mail container, but instead he
indicated a history of lifting heavy objects. As Dr. Crouch noted an incorrect date of injury and
an inaccurate history of injury, his reports were of no probative value.15
While Dr. Barnes noted a series of diagnoses and related that appellant had felt a pop in his
lower back while pushing a container, his report is also insufficient to establish appellant’s claim.
He noted an incorrect date of injury, July 31, 2018, and, while he opined that appellant would not
have sustained a low back injury if he had not been at work, his opinion regarding causal
relationship is conclusory.16 Dr. Barnes did not explain how pushing a bulk mail container on
July 30, 2018 would have physiologically caused the diagnosed conditions.17 His report is
therefore insufficient to establish appellant’s claim.
The January 21, 2019 MRI scan lacks probative value as it does not contain an opinion on
causal relationship between the accepted July 30, 2018 employment incident and a diagnosed
condition.18 The Board has held that reports of diagnostic tests lack probative value as they do not
provide an opinion on causal relationship between an accepted employment incident and a
diagnosed condition.19
As appellant has not submitted rationalized medical evidence, based upon a complete and
accurate history, to establish lumbar conditions causally related to the accepted July 30, 2018
employment incident, he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a lumbar
condition causally related to the accepted July 30, 2018 employment incident.

15

Supra note 11.

16

See S.H., Docket No. 19-0697 (issued September 4, 2019).

17

Id.

18

D.B., Docket No. 18-1359 (issued May 14, 2019); S.G., Docket No. 17-1054 (issued September 14, 2017).

19

T.H., Docket No. 18-1736 (issued March 13, 2019).

5

ORDER
IT IS HEREBY ORDERED THAT the March 8, 2019 and October 16, 2018 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 14, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

